Citation Nr: 0409341	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for Barrett's disease.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a ventral hernia, 
claimed as due to mustard gas exposure.  

5.  Entitlement to service connection for impotence, claimed 
as due to mustard gas exposure.  

6.  Entitlement to service connection for renal failure, 
claimed as due to mustard gas exposure.  

7.  Entitlement to an increased rating for a left hip 
disability, currently evaluated as 30 percent disabling.  

8.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
June 1966.  

The present matters arise before the Board of Veterans' 
Appeals (Board) on appeal of an October 2002 rating decision.  
In that decision, the RO increased the veteran's disability 
rating for varicose veins of the left leg from noncompensable 
to 20 percent, effective from April 22, 2002; and assigned 
disability rating for left hip disability of 100 percent, 
effective April 22, 2002, and 30 percent effective May 1, 
2002.  In addition, the RO denied the veteran's claims for 
service connection for a cervical spine disorder, Barrett's 
disease and a right knee disorder; as well as service 
connection for a ventral hernia, impotence, and chronic renal 
failure, each claimed as due to mustard gas exposure.  

In October 2002, the RO received from the veteran a notice of 
disagreement (NOD) appealing the denied claims of service 
connection for a ventral hernia, impotence, chronic renal 
failure, cervical spondylosis, and Barrett's disease.  The RO 
issued a statement of the case (SOC) in February 2003, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2003.  

Also in March 2003, the RO received from the veteran an NOD 
appealing the claims for higher ratings for varicose veins of 
the left leg and for left hip disability.  In April 2003, the 
veteran filed an NOD with the denial of service connection 
for a right knee disorder.  In July 2003, the RO issued an 
SOC pertaining to the claims involving varicose veins of the 
left leg, a left hip disability, and right knee disorder.  
The veteran filed a substantive appeal (via a VA Form 9) in 
July 2003.  That same month, July 2003, the RO increased the 
veteran's disability rating for varicose veins of the left 
leg from 20 percent to 40 percent, effective April 22, 2002.  
Inasmuch as a higher evaluation is available this condition, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the claim remains viable on appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

The Board's decision on the claims for service connection for 
cervical spine and right knee disabilities, as well as the 
claimed for service connection based on mustard gas exposure, 
is set forth below.  The claims for service connection for 
Barrett's disease and for a rating in excess of 30 percent 
for left hip disability are addressed in the remand following 
the decision; these are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  

As final preliminary matters, the Board notes that in an 
April 2002 statement in support of claim (VA Form 21-4138), 
the veteran filed an informal claim for service connection 
for a right hip disorder.  In a November 2003 Written Brief 
Presentation, the veteran's representative raised the issue 
of clear and unmistakable error (CUE) in the RO's June 29, 
1981, rating decision pertaining to the noncompensable rating 
assigned to the veteran's service-connected right great toe.  
It was contended that the evidence associated with the claims 
file at that time warranted an assigned rating of 10 percent.  
Additionally, the representative also requested that the 
veteran be considered for a total disability rating based on 
individual unemployability (TDIU).  As the issues concerning 
a right hip disorder, CUE, and entitlement to TDIU have not 
been adjudicated by the RO, they are not before the Board.  
They are, therefore, referred to the RO for appropriate 
action.  

Further, the Board notes that the record, as documented 
below, reflects the veteran's participation in mustard gas 
testing during service.  A September 2001 Palmetto Baptist 
Medical Center pathology report notes a diagnosis of invasive 
well to moderately differentiated squamous cell carcinoma of 
a finger of the left hand.  The Board points out that full-
body exposure to nitrogen or sulfur mustard vesicant agents 
during service and the development of certain enumerated 
conditions, to include squamous cell carcinoma, is sufficient 
to establish service connection for the enumerated condition.  
See 38 C.F.R. § 3.316 (a)(1) (2003).  As the record raises a 
claim for service connection for service connection, which 
the RO has not adjudicated, the Board also refers this claim 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  No chronic cervical spine or right knee disorder was 
diagnosed or treated in service, and there is no evidence of 
cervical spine or right knee arthritis within one year of 
service discharge.  

2.  The weight of the medical evidence establishes that there 
is no medical nexus between a cervical spine disorder and/or 
right knee disorder and the veteran's active military 
service.  

3.  The veteran was a participant in mustard gas testing 
during active service.  

4.  Neither ventral hernia, impotence, nor chronic renal 
failure is among the conditions presumed related to mustard 
gas exposure, and competent medical evidence has not related 
any of the above-referenced disabilities to in-service 
mustard gas exposure.  

5.  Manifestations of the veteran's service-connected left 
leg varicose veins include persistent edema, stasis 
pigmentation, eczema, and intermittent ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
cervical spine disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).  

2.  The criteria for a grant of service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).  

3.  The criteria for a grant of service connection for a 
ventral hernia, as due to mustard gas exposure, have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2003).  

4.  The criteria for a grant of service connection for 
impotence, as due to mustard gas exposure, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2003).

5.  The criteria for a grant of service connection for 
chronic renal failure, as due to mustard gas exposure, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2003).

6.  The criteria for a rating in excess of 40 percent for 
left leg varicose veins have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 
4.104, Diagnostic Code 7120 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims involving a cervical spine disorder, 
right knee disorder, ventral hernia, impotence, chronic renal 
failure, and left leg varicose veins has been accomplished.  

In February 2003 and July 2003 SOCs, the RO notified the 
veteran and his representative of the legal criteria 
governing his claims on appeal and the evidence needed to 
substantiate his claims, the evidence that had been 
considered in connection with the veteran's appeal, and the 
bases for the denial of his claims.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

Moreover, the RO issued a notice letter in July 2002 that 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA, as well as the evidence that would need to be submitted 
to substantiate the veteran's claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
this letter, the RO requested that the veteran provide 
information, and, if necessary, authorization, to enable it 
to attempt to obtain any outstanding medical evidence 
pertinent to the claims on appeal, and invited the veteran to 
submit any pertinent evidence in support of the claims.  The 
letter addressed the veteran's claims for service connection 
and the issue of new and material evidence.  While this 
letter does refer to the claim for an increased rating claim 
for left leg varicose veins, the Board points out that, later 
in July 2002, the veteran signed a VA issued form letter in 
which he acknowledged that he had " . . . been informed of 
the [VCAA] and of how it applies to my current and any future 
claims.  I understand that all my current records have been 
reviewed for all evidence and that any evidence not currently 
associated with my claim's [sic] folder has or will be 
requested prior to a decision being made."  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004). the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  In that case, the Court determined that VA 
had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Id. at 422.  

However, the Board finds s no violation of the notification 
provisions of 38 U.S.C.A. § 5103(b)(1), pertaining to VA 
requests for information and evidence, that would affect the 
outcome of the decision in this case.  In the current appeal, 
the Board notes that documents meeting the VCAA's notice 
requirements were provided to the veteran after the rating 
decisions on appeal and well after a substantially complete 
application was received.  However, the Board finds that the 
lack of pre-adjudication notice in this case has not, in any 
way, prejudiced the veteran.  As indicated above, the RO 
issued SOCs in February 2003 and July 2003 that explained 
what was needed to substantiate the claims, within a months 
after the rating decisions on appeal; the veteran was 
thereafter afforded the opportunity to respond.  

The Board also finds that no further action is needed to 
comply with the duty to assist the veteran in developing the 
issues involving varicose veins, a cervical spine disorder, 
right knee disorder, ventral hernia, impotence, and chronic 
renal failure.  The veteran has been given opportunities to 
submit evidence to support his claims, and has, submitted 
private medical treatment records and VA treatment records.  
Significantly, no outstanding sources of pertinent evidence, 
to include from any treatment providers, has been identified, 
nor has either the veteran or his representative indicated 
that there is any outstanding pertinent evidence that has not 
been obtained.  It appears that the RO has obtained, or the 
veteran has submitted, records of all relevant treatment.  

Under these circumstances, the Board finds that, to the 
extent that VA has failed to fulfill any duty to notify the 
veteran, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

As to claims currently under consideration, the Board finds 
that all duties to notify and assist have been met, and there 
is no prejudice to the veteran in proceeding with a decision 
on appeal.  

II.  Background

A review of the veteran's service medical records does not 
reflect a diagnosis or treatment for a cervical spine 
disorder, right knee disorder, ventral hernia, impotence, or 
chronic renal failure.  

In October 1946, the veteran underwent surgery for an acute 
appendicitis.  A treatment record notes that a right rectus 
muscle-splitting incision was made and the veteran's abdomen 
opened.  Subsequently, the abdomen was closed in layers.  

In June 1955, the veteran sought treatment complaining of 
persistent back pain.  There was no reported history of 
injury or strain.  The backache included the entire spine, 
and the veteran was noted as reporting muscle tightness at 
night, especially in the lumbar region.  An X-ray of the 
thoracic spine was reported as negative.  The veteran was 
again evaluated in July 1955 for reported pain along the 
thoracic spine.  An X-ray of his spine was reported as 
negative.  

A September 1957 Report of Medical Examination associated 
with the veteran's re-enlistment, did not report any physical 
abnormalities other than scars.  

A United States Naval Hospital (USNH) at Chelsea discharge 
summary, dated from July to October 1960, reflects that 
during the veteran's hospitalization, he reported a problem 
with impotence.  The veteran was referred to the urology 
clinic.  The discharge summary notes that it was felt the 
veteran had chronic prostatitis.  Following a two-week course 
of treatment, and no reported change in the veteran's 
symptoms, it was noted that the urology department's 
conclusion was that the veteran's genitourinary symptoms had 
no organic basis.  

A June 1962 treatment record documents the veteran's 
complaints of dull and persistent pain in his neck.  

A January 1963 treatment record notes the veteran's complaint 
of getting a stiff neck with any prolonged driving.  

A June 1963 Report of Medical Examination reflects defects of 
a deviated nasal septum, bilateral Mittendorf's dot., 
bilateral loose inguinal rings, pes planus, varicosities, as 
well as three-inch and four-inch scars in the right lower 
quadrant.  

An X-ray of the veteran's full spine and sacroiliac area in 
October 1963 was negative.  

In November 1965 treatment record notes the veteran's 
complaint of burning dysuria with red urine.  The veteran was 
also noted to complain of high back pain and stiffness with 
some swelling in the knees.  In particular, X-rays and a SED 
rate were noted as being negative.  Physical examination was 
reported as normal except for varicosities.  

A May 1966 medical notation reflects that at separation an X-
ray was negative, and that the only defects identified were 
mild varicosities of the left small saphenous system.  

A statement from J.K. Holcombe, M.D., dated in June 1976, 
reflects that the veteran had been treated at intervals since 
October 1970 for physical problems that included low back 
pain and thoracic musculoskeletal-type pain.  

A VA orthopedic examination in February 1977 reflects the 
veteran's reported history of an appendectomy with no 
subsequent clinical findings and no complaints.  The 
diagnosis included arthritis of the left hip.  No findings 
were reported with respect to the veteran's cervical spine 
and right knee.  

A December 1977 VA general examination report reflects a 
healed linear right rectus cicatrix associated with the 
veteran's appendectomy.  The diagnosis included asymptomatic 
cicatrix.  

A VA orthopedic examination report that same month, December 
1977, reflects the veteran's complaints of neck pain and pain 
in the intrascapular region.  He reported body aches 
beginning in 1955, and predominant left hip and ankle pain 
following a fall down a hatch opening.  Clinical evaluation 
revealed limited range of motion of the cervical spine.  An 
X-ray report of the cervical spine reflects normal vertebral 
body heights and disk spaces without fracture or dislocation.  
The diagnosis included multiple joint symptomatology of 
unknown etiology.  

April 1983 VA records note the veteran's treatment for 
erectile dysfunction.  The disorder was reported as being 
problematic for seven years.  The diagnosis was impotence, 
probably psychogenic, with low testosterone possibly making 
the problem worse.  

A July 1992 VA examination report reflects the veteran's 
reported history of being hospitalized for diverticulitis 
which resulted in an abscess forming behind his colon and 
required a subtotal colectomy.  A VA joints examination that 
same month reflects the veteran's report that he injured 
himself in service in 1945.  Following a clinical evaluation, 
the examiner's impression revealed residuals of left shoulder 
pain, knee pain and neck pain, with clinical findings of mild 
neck pain without radiculopathy.  

A March 2001 treatment note from Christopher Kavolus, M.D., 
reflects a diagnosis of osteoarthritis of the right knee and 
hip.  

A November 2001 medical report from Southeastern 
Neurosurgical and Spine Institute reflects the veteran's 
report of neck pain.  

A statement from Dr. Kavolus, dated in March 2002, reveals 
that the veteran was being treated for arthritis of the right 
knee and hip.  

A March 2002 statement from Sella Littlepage II, M.D., notes 
that an X-ray of the veteran's cervical spine identified 
cervical spondylosis.  Dr. Littlepage noted that the veteran 
had reported that the arthritic changes in his cervical spine 
had been evident for many years.  She concurred with the 
veteran's statement given her reported reading of the X-ray.  

In April 2002, the RO received a copy of a letter issued the 
veteran by the Office of the Under Secretary of Defense.  In 
the letter the veteran was notified that his name had been 
identified as a participant in mustard agent testing 
conducted at the Naval Research Laboratory in Washington, 
D.C., in 1945.  

A June 2002 clinic note from Carolina Regional Nephrology 
Associates reflects a diagnosis of chronic renal failure 
secondary to hypertensive nephrosclerosis; renal function 
stable.  

A July 2002 VA examination report reflects the veteran's 
history of having a ventral hernia since 1960.  He reported 
undergoing surgery for diverticulitis and since that time 
having developed the hernia.  On examination, the veteran's 
abdomen was soft and tender.  Clinical evaluation revealed a 
paramedian laparotomy scar, and in between the scar an 
incisional, reducible hernia.  The diagnosis included ventral 
hernia.  The veteran was noted to have a ventral hernia 
secondary to his surgery on the abdomen.  

A July 2002 VA examination report notes that the veteran did 
not have any ulcers or calluses on his foot.  He was noted to 
have diabetes for the last five to six years.  The veteran 
reported that when he stood for a prolonged period his legs 
would swell, which was relieved when he kept his legs 
elevated.  The veteran also reported having pigmentation that 
got worse from time to time.  He reported wearing TED 
stockings.  On clinical evaluation of the veteran's legs, 
there were varicose veins which were compressible and 
multiple.  The veteran had hyperpigmentation and eczema but 
no ulceration.  The examiner's diagnosis included varicose 
veins in the left leg.   

In an October 2002 statement in support of claim, the veteran 
reported, in particular, that he had too much potassium and 
too much oxygen in his kidneys, which were functioning at 60 
percent due to exposure to mustard gas

Subsequently received private treatment records from H. Kyle 
Parks, dated in October 2002 and March 2003, reflect findings 
of chronic edema, eczema, and stasis pigmentation.  




III.  Analysis

A.  Service connection for cervical spine and right knee 
disorders

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by service.  
38 C.F.R. §§ 3.102, 3.303(d).  

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  In this case, the 
Board finds that the preponderance of the evidence weighs 
against the claims.

Neither a chronic cervical spine disorder or right knee 
disorder were identified in service.  As indicated above, the 
veteran's service medical records reflect his complaints of 
multiple joint pain, with specific complaints of a dull ache 
and stiffness in his neck.  An X-ray of the veteran's spine 
was reported negative.  While there are complaints noted 
associated with the veteran's neck, it is not evident whether 
such complaints are muscular or skeletal in orgin.  The 
service medical records do not otherwise reflect a diagnosis 
or treatment for any disorder of the cervical spine, or for a 
right knee disorder.  

Post-service medical evidence does not reflect a diagnosis of 
arthritis of the veteran's cervical spine or right knee 
within one year of his 1966 separation from active service.  
In December 1977, an X-ray of the veteran's cervical spine 
was reported normal.  While the evidence does reflect current 
diagnoses for cervical spondylosis and right knee arthritis, 
there is no persuasive evidence of a nexus (competent medical 
opinion) between any cervical spine disability or right knee 
disability diagnosed post-service, and the veteran's active 
military service.  

In reaching the above conclusion, the Board has considered 
the statements of the veteran.  While the veteran is 
competent to recall symptoms, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to offer a probative opinion on a medical matter, 
such as whether a cervical spine disorder or right knee 
disorder was present in service, or whether such later-
diagnosed disability is medically related to service, to 
include any symptoms shown therein.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
where as here the claim turns on a medical matter, medical 
evidence, not lay assertions, is needed to establish the 
claim.  

For the foregoing reasons, the claims of service connection 
for a cervical spine disorder and right knee disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine.  However, as the preponderance of the competent 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

B.  Claims for service connection for ventral hernia, 
impotence, and chronic renal disease, claimed as due to  
mustard gas exposure

Regarding the veteran's theory that his ventral hernia, 
impotence, and chronic renal failure are the result of 
exposure to vesicant agents (i.e., mustard and/or chlorine 
gas) in service, pertinent regulations under 38 C.F.R. 
§ 3.316 provide that:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except mesothelioma), or 
squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct, or there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition. 38 C.F.R. § 
3.316.

As such, under 38 C.F.R. § 3.316, the veteran must prove 
evidence of in-service exposure and a diagnosis of current 
disability, but is relieved of the burden of providing 
medical evidence of a nexus between the current disability 
(if one of the prescribed medical conditions) and his in-
service exposure.  Rather, that nexus is presumed if the 
other conditions are met subject to the regulatory exceptions 
in 38 C.F.R. § 3.316(b).  See Pearlman v. West, 11 Vet. App. 
443, 446 (1998).  

In this case, the evidence documents that the veteran was 
exposed to mustard gas while in service.  The Board notes 
that a ventral hernia, impotence, and/or chronic renal 
failure are not conditions that are among the listed 
disorders for which service connection may be presumed under 
38 C.F.R. § 3.316.  Accordingly, the veteran is not entitled 
to any presumption that his claimed ventral hernia, 
impotence, or chronic renal failure are etiologically related 
to his exposure to mustard gas while in service.  

The Board points out that even if the criteria for service 
connection under the provisions of 38 C.F.R. § 3.316 are not 
met, a veteran is not precluded from establishing entitlement 
to service connection by proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In 
this case, however, there in record includes no medical 
evidence or opinion establishing a nexus between any of the 
claimed conditions and mustard gas exposure.  Rather, an 
April 1983 clinic record reflects that a laparotomy was 
performed post service to treat a ruptured diverticular 
abscess, and a July 2002 VA examination report notes a 
ventral hernia at a laparotomy scar site.  Also in 1983, the 
veteran's impotence was noted to be associated with a 
psychogenic component.  There is also a lack of evidence that 
the veteran is currently receiving treatment for impotence.  
Moreover, notwithstanding the sincerity of the veteran's 
belief that he has a current ventral hernia, impotence, and 
chronic renal failure that are related to his in-service 
mustard gas exposure, for the reasons explained above, he is 
not competent to establish any such nexus on the basis of his 
assertions, alone.  See Bostain, 11 Vet. App. at 127; Routen 
v. Brown, 10 Vet. App. at 186. 

As such, the Board finds the evidence does not support the 
veteran's claims for service connection for a ventral hernia, 
impotence, and/or chronic renal failure as due to mustard gas 
exposure, on either a presumptive or direct basis.  Hence, 
the claims must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine.  However, the evidence neither supports, nor 
is in relative equipoise of the question of whether there is, 
a medical relationship between any of the claimed conditions 
and in-service mustard gas exposure, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



C.  Rating in excess of 40 percent for left leg varicose 
veins

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In the instant case, the veteran filed a claim for an 
increased rating for left leg varicose veins in April 2002.  
At that time he was rated as 20 percent disabled for the 
disorder.  His disability rating was subsequently increased 
to 40 percent in July 2003.  The 40 percent disability rating 
has been assigned under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  A 40 percent evaluation requires 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating 
warrants persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation requires massive board-like edema with 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7120.  

As noted above, the VA examination in July 2002 revealed left 
leg varicose veins that were compressible and multiple.  The 
veteran had hyperpigmentation and eczema but no ulceration.  
The examiner's diagnosis included varicose veins in the left 
leg.  Subsequently received private treatment records in 
October 2002 and March 2003, reflect findings of chronic 
edema, eczema, and stasis pigmentation, without reported 
findings of ulceration.  

Although the claims file was not available to the examiner at 
the time of the July 2002 VA examination, the history of the 
veteran's disorder was reported accurately and there was then 
no medical evidence of any contemporaneous treatment 
(pertinent to the claim for increase) to consider.  Moreover, 
examination findings were then largely consistent with prior 
evidence of record, and more recent examination findings 
support the findings from July 2002.  Hence, the July 2002 
examination report is considered adequate for evaluating the 
veteran's disability.

The veteran has reported that he periodically does treat 
sores on his legs.  However, the medical evidence received 
during the pendency of the claim, along with the veteran's 
statements, do not reflect reports or findings of persistent 
ulceration, or massive board-like edema with pain at rest.  

Considering the evidence pertinent to the claim for an 
increase in light of the applicable rating criteria, the 
Board finds that a 40 percent evaluation for the veteran's 
service-connected varicose vein disorder of the left leg is 
the proper disability rating.  Manifestations of the 
veteran's service-connected varicose veins include persistent 
edema, stasis pigmentation, and eczema with the veteran's 
report of intermittent sores/ulceration.  As persistent 
ulceration or massive board-like edema with pain at rest have 
not been shown, an increased rating to 60 percent or 100 
percent is not warranted.  As such, an increased rating 
greater than 40 percent is not warranted under the provisions 
of Diagnostic Code 7120.

For all the foregoing reasons, the Board finds that the claim 
for an increased rating for left leg varicose veins must be 
denied.  In reaching this decision, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.  


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a ventral hernia, as due to mustard 
gas exposure, is denied.  

Service connection for impotence, as due to mustard gas 
exposure, is denied.  

Service connection for chronic renal failure, as due to 
mustard gas exposure, is denied.  

A rating in excess of 40 percent for left leg varicose veins 
is denied.  


REMAND

With respect to the veteran's claim for service connection 
for Barrett's disease, a March 2003 treatment record from 
Carolina Regional Nephrology Associates documents a diagnosis 
for the disorder.  The veteran's service medical records 
reflect treatment for reflux-type symptoms, epigastric 
distress, and anxiety.  The veteran is currently in receipt 
of a 10 percent disability rating for anxiety neurosis.  

The veteran has reported that he received in-patient 
treatment at the USNH at Chelsea in 1960 or 1961, for a 
hiatal hernia, excess acid in the esophagus, and stomach 
ulcers.  

A July 1960 treatment note from the USS Boston (CAG-1), 
reflects the veteran's pending treatment at the USNH Chelsea.  
The veteran was noted to have been sent to the hospital for a 
complete workup in view of symptoms suggestive of significant 
disease.  

Service medical records do document, as noted in the 
background section of this decision, a USNH Chelsea hospital 
summary, dated from July 1960 to October 1960.  The veteran's 
treatment, diagnostic testing, and diagnoses are summarized 
and documented for his in-patient treatment at the facility.  
In particular, the summary notes findings of a functional 
gastrointestinal disorder as well as a finding that the 
veteran's symptoms could adequately be explained on a 
psychosomatic basis.  The diagnosis was psychogenic 
gastrointestinal reaction with heartburn and regurgitation.  

The RO requested from the USNH Chelsea the veteran's complete 
in-patient medical records.  The RO was notified that the 
hospital had been closed in 1977.  No further attempt to 
obtain the in-patient treatment records has been undertaken.  
With respect to Federal records, VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2).  

In this instance, for purposes of the additional development 
as requested below, the Board finds an additional search for 
any in-patient records from the USNH Chelsea is not 
necessary.  The Board finds that the noted hospital summary 
sufficiently documents and summarizes the veteran's 
treatment, diagnostic testing, and diagnoses, at the USNH 
Chelsea.  

Additionally, the record documents that the veteran underwent 
a total left hip arthroplasty.  On VA examination in July 
2002, the veteran was noted as reporting that the pain in his 
hip was significantly better postoperatively, and that his 
ambulation had improved.  Range of motion was internal 
rotation to 5 degrees, external rotation to 40 degrees, 
abduction to 40 degrees, flexion to 90 degrees, extension to 
5 degrees, and adduction to 0 degrees.  A statement from the 
veteran in July 2003 notes his complaints of chronic pain and 
limitation of motion of his left hip, with weakness on his 
left side.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2003), which 
evaluates disability associated with hip replacement, the 
veteran is currently receiving a 30 percent disability 
rating.  A higher evaluation is available for moderately 
severe and markedly severe residual pain and weakness.  The 
Board notes that the VA examiner in July 2002 did not comment 
on the degree of residual pain or weakness experienced by the 
veteran due to his left hip arthroplasty.  

As noted above, the VCAA requires that VA afford the claimant 
an examination or obtain a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d).  

Clearly, these matters concerning the etiology of the 
veteran's Barrett's disease and the severity of his left hip 
disability involve medical questions, and the Board is not 
permitted to draw inferences as to medical causation or 
etiology without a solid foundation in the record.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).  

Hence, the Board finds that a well-reasoned medical opinion 
addressing the nature and etiology of the veteran's diagnosed 
Barrett's disease and its relationship to the veteran's 
gastroenterological complaints in service, which is based 
upon consideration of the veteran's documented history and 
assertions, is needed to fully and fairly evaluate that claim 
on appeal.  Additionally, the Board is of the opinion that in 
light of the veteran's complaints, the rating criteria for 
evaluating hip replacement surgery, and the lack of specific 
findings on VA examination concerning pain and weakness, that 
an additional VA examination is in order to assess the 
severity of the veteran's left hip disability.  See 
38 U.S.C.A. § 5103A(d).  

The veteran is hereby advised that failure to report to the 
scheduled examination(s), without good cause, may well result 
in a denial of the claim(s).  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, these matters are hereby REMANDED, to the RO, 
via the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).

2.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange to 
have the veteran undergo a comprehensive 
VA examination to obtain information as 
to the severity and etiology of his 
Barrett's disease.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

All appropriate tests and studies should 
be conducted, all clinical findings 
should reported in detail, and the 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability), that the veteran's 
Barrett's disease is medically related to 
his active duty service.  All examination 
findings, along with the complete 
rationale for all opinion expressed, 
should be set forth in a typewritten 
report.  

3.  The RO should also arrange to have 
the veteran undergo a comprehensive 
orthopedic VA examination of his left 
hip.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  

The examiner should comment upon the full 
nature and extent of the service-
connected left hip disability.  The 
examiner should indicate whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the left 
hip.  In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

The examiner should also indicate 
whether, with consideration of functional 
loss due to pain and any other factor(s) 
identified above, the veteran experiences 
moderately severe or markedly severe 
residuals of pain, weakness, and/or 
limitation of motion in his left hip.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for Barrett's disease 
and for an increased rating claim for a 
left hip disorder, in light of all 
pertinent evidence and legal authority.  
If the veteran does not report to any 
scheduled examination(s), the RO should 
apply the provisions of38 C.F.R. § 3.655, 
as appropriate.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



